J-S02009-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 RAHEEM MANLEY                         :
                                       :
                   Appellant           :   No. 1020 EDA 2021

       Appeal from the Judgment of Sentence Entered May 17, 2021
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005730-2019,
           CP-51-CR-0005731-2019, CP-51-CR-0005732-2019

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 RAHEEM MANLEY                         :
                                       :
                   Appellant           :   No. 1021 EDA 2021

       Appeal from the Judgment of Sentence Entered May 17, 2021
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005730-2019,
           CP-51-CR-0005731-2019, CP-51-CR-0005732-2019

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 RAHEEM MANLEY                         :
                                       :
                   Appellant           :   No. 1022 EDA 2021

       Appeal from the Judgment of Sentence Entered May 17, 2021
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005730-2019,
J-S02009-22



           CP-51-CR-0005731-2019, CP-51-CR-0005732-2019


BEFORE: OLSON, J., KING, J., and McCAFFERY, J.

MEMORANDUM BY OLSON, J.:                         FILED FEBRUARY 8, 2022

     Appellant, Raheem Manley, appeals from the judgment of sentence

entered on May 17, 2021. We affirm.

     The trial court ably summarized the underlying facts of this case:

              Docket [Number] 5730: 4200 Cottman Avenue

       The complainant under docket [CP-51-CR-0005730-2019
       (hereinafter “docket number 5730”)], A.J., did not testify at
       trial. Rather, the parties stipulated that on May 29, 2019,
       the complainant reported a burglary in her home on 4200
       Cottman Avenue. She further reported that the burglar
       kicked in her front door and stole at least $1,000 in cash.
       A.J. did not witness the break-in. However, A.J.'s mother
       was present during the burglary and "confronted" the burglar
       immediately before he fled. Responding officers recovered
       surveillance footage from the exterior of the residence, which
       the Commonwealth introduced at trial.

       Detective Steve Burgoon testified that he examined the scene
       and reviewed the recovered video footage.        He further
       explained that the video depicted a black man walking up the
       steps of A.J.[’s] residence, "wearing a dark-colored
       sweatshirt with a white stripe and a yellow handkerchief . . .
       around his neck." The video showed that same male running
       away from the area a few minutes later.


              Docket [Number] 5731: 2840 Cottman Avenue

       On May 29, 2019, Officer Burgoon investigated a second
       burglary, which took place at 2840 Cottman Avenue earlier
       that same day[. The criminal charges for this burglary were
       docketed at CP-51-CR-0005731-2019 (hereinafter “docket
       number 5731”)]. The complainant, M.G., who did not testify
       at trial, reported that the burglar stole Costa Rican currency,

                                    -2-
J-S02009-22


       a pair of gold earrings with garnet stones, a gold necklace
       with garnet stones, and other various personal items.

       Officer Burgoon recovered and analyzed surveillance footage
       from the area of 2800 Cottman Avenue, which the
       Commonwealth introduced at trial. One recording showed a
       black male standing outside of M.G.'s home. A different
       recording, taken from a different angle, showed the same
       man leaving M.G.'s home a few minutes later. The man
       depicted in the videos had the same physical stature and
       wore the exact clothing (a yellow handkerchief tied around
       his neck and a dark sweatshirt with a white stripe) as the
       individual in the video recovered from 4200 Cottman Avenue.


              Docket [Number] 5732: 5830 Torresdale Avenue[]

       Finally, Officer Burgoon investigated a third burglary at 5830
       Torresdale Avenue, which also occurred on May 29, 2019[,
       and which was docketed at CP-51-CR-0005732-2019
       (hereinafter “docket number 5732”)]. The complainant at this
       location, M.L., reported that several luxury watches,
       including a silver Rolex watch with a blue face, cufflinks, and
       other designer jewelry had been taken from his home. The
       police did not recover surveillance footage from this location,
       and M.L. did not testify at trial.

       In the days that followed, investigating officers interviewed
       employees at nearby pawn shops to determine whether
       anyone had recently sold any of the stolen items. A day or
       two after the burglaries, Officer Burgoon received a tip that
       someone was selling high-end watches in [a] separate area
       of Philadelphia known as "Jeweler's Row." Officer Burgoon
       canvased the area and recovered a surveillance video from
       LXY Jewelers, which the Commonwealth introduced at trial.
       The video showed Appellant inside LXY Jewelers holding a
       silver watch and speaking with an LXY employee. Based on
       this video and Officer Burgoon's full investigation at Jeweler's
       Row, the police developed Appellant as a suspect in all three
       residential burglaries.

       On June 4, 2019, the police arrested Appellant and executed
       a search warrant for his vehicle and residence at 897 Granite
       Street in Philadelphia. During their search of Appellant's

                                    -3-
J-S02009-22


          home, Officer Burgoon and his team recovered clothing that
          matched the clothing worn by the burglar in the surveillance
          videos – specifically, a dark sweatshirt with white insignia,
          dark sweatpants, and a yellow silk handkerchief/headscarf.
          Officers also recovered Costa Rican currency, a pair of gold
          earrings with garnet stones, a gold necklace with multiple
          garnet stones, a silver Rolex watch with a blue face, a
          diamond bracelet and necklace set, Rolex cufflinks, and other
          pieces of designer jewelry.

          The police returned the Costa Rican currency and garnet
          jewelry to M.G., the complainant at 2840 Cottman Avenue,
          and officers returned the Rolex watch and other designer
          jewelry to M.L., the complainant on Torresdale Avenue.

Trial Court Opinion, 7/26/21, at 3-5 (citations omitted).

        Following a bench trial, the trial court found Appellant guilty of:

burglary, criminal trespass, theft by unlawful taking, receiving stolen property,

and criminal mischief at docket number 5730;1 theft by unlawful taking and

receiving stolen property at docket number 5731;2 and, theft by unlawful

taking and receiving stolen property at docket number 5732.3 On May 17,

2021, the trial court sentenced Appellant to serve an aggregate term of two

to four years in prison, followed by three years of probation, for his

convictions.

        After Appellant filed timely notices of appeal, the trial court ordered

Appellant to file and serve concise statements of errors complained of on
____________________________________________


1 18 Pa.C.S.A. §§ 3502(a)(1)(i),               3503(a)(1)(ii),   3921(a),   3925,   and
3304(a)(2), respectively.

2   18 Pa.C.S.A. §§ 3921(a) and 3925(a), respectively.

3   18 Pa.C.S.A. §§ 3921(a) and 3925(a), respectively.


                                           -4-
J-S02009-22



appeal at all three docket numbers.         Appellant complied and raised the

following claims in his concise statements:

        [At Docket Number 5730]

        1. The evidence introduced at trial and all reasonable
        inferences derived from the evidentiary record, viewed in the
        light most favorable to the Commonwealth as verdict winner,
        is insufficient to establish all elements of Burglary - Overnight
        Accommodations, Person Present, Bodily Injury Crime -
        beyond a reasonable doubt, as to [Appellant].

        2. The evidence introduced at trial and all reasonable
        inferences derived from the evidentiary record, viewed in the
        light most favorable to the Commonwealth as verdict winner,
        is insufficient to establish all elements of [Criminal Trespass]
        - Break Into Structure - beyond a reasonable doubt, as to
        [Appellant].

        3. The evidence introduced at trial and all reasonable
        inferences derived from the evidentiary record, viewed in the
        light most favorable to the Commonwealth as verdict winner,
        is insufficient to establish all elements of Theft By Unlaw[ful]
        Taking - Movable Prop[erty] - beyond a reasonable doubt, as
        to [Appellant].

        4. The evidence introduced at trial and all reasonable
        inferences derived from the evidentiary record, viewed in the
        light most favorable to the Commonwealth as verdict winner,
        is insufficient to establish all elements of Receiving Stolen
        Property beyond a reasonable doubt. The evidence offered
        by the Commonwealth failed to establish the ownership of the
        articles alleged to have been stolen.

        5. The evidence introduced at trial and all reasonable
        inferences derived from the evidentiary record, viewed in the
        light most favorable to the Commonwealth as verdict winner,
        is insufficient to establish all elements of [Criminal Mischief]
        - Tamper W/Property - beyond a reasonable doubt, as to
        [Appellant].




                                      -5-
J-S02009-22


       [At Docket Number 5731]

       1. The evidence introduced at trial and all reasonable
       inferences derived from the evidentiary record, viewed in the
       light most favorable to the Commonwealth as verdict winner,
       is insufficient to establish all elements of Theft By Unlaw[ful]
       Taking - Movable Prop[erty] - beyond a reasonable doubt, as
       to [Appellant].

       2. The evidence introduced at trial and all reasonable
       inferences derived from the evidentiary record, viewed in the
       light most favorable to the Commonwealth as verdict winner,
       is insufficient to establish all elements of Receiving Stolen
       Property beyond a reasonable doubt. The evidence offered
       by the Commonwealth failed to establish the ownership of the
       articles alleged to have been stolen.


       [At Docket Number 5732]

       1. The evidence introduced at trial and all reasonable
       inferences derived from the evidentiary record, viewed in the
       light most favorable to the Commonwealth as verdict winner,
       is insufficient to establish all elements of Theft By Unlaw[ful]
       Taking - Movable Prop[erty] - beyond a reasonable doubt, as
       to [Appellant].

       2. The evidence introduced at trial and all reasonable
       inferences derived from the evidentiary record, viewed in the
       light most favorable to the Commonwealth as verdict winner,
       is insufficient to establish all elements of Receiving Stolen
       Property beyond a reasonable doubt. The evidence offered
       by the Commonwealth failed to establish the ownership of the
       articles alleged to have been stolen.

Appellant’s Rule 1925(b) Statement at Docket Number 5730, 5/19/21 at 1-2;

Appellant’s Rule 1925(b) Statement at Docket Number 5731, 5/19/21 at 1;

Appellant’s Rule 1925(b) Statement at Docket Number 5732, 5/19/21 at 1.

     Appellant raises the following claims in this consolidated appeal:

       In [Docket Number 5730]:


                                    -6-
J-S02009-22



       1. Whether the evidence introduced at trial and all reasonable
       inferences derived from the evidentiary record, viewed in the
       light most favorable to the Commonwealth as verdict winner,
       is insufficient to establish all elements of Burglary - Overnight
       Accommodations, Person Present, Bodily Injury Crime
       beyond a reasonable doubt, as to [Appellant].

       2. Whether the evidence introduced at trial and all reasonable
       inferences derived from the evidentiary record, viewed in the
       light most favorable to the Commonwealth as verdict winner,
       is insufficient to establish all elements of Crim[inal]
       Tres[pass] - Break Into Structure - beyond a reasonable
       doubt, as to [Appellant].

       3. Whether the evidence introduced at trial and all reasonable
       inferences derived from the evidentiary record, viewed in the
       light most favorable to the Commonwealth as verdict winner,
       is insufficient to establish all elements of Theft By Unlaw[ful]
       Taking - Movable Prop[erty] - beyond a reasonable doubt, as
       to [Appellant].

       4. Whether the evidence introduced at trial and all reasonable
       inferences derived from the evidentiary record, viewed in the
       light most favorable to the Commonwealth as verdict winner,
       is insufficient to establish all elements of Receiving Stolen
       Property beyond a reasonable doubt. The evidence offered by
       the Commonwealth failed to establish the ownership of the
       articles alleged to have been stolen.

       5. Whether the evidence introduced at trial and all reasonable
       inferences derived from the evidentiary record, viewed in the
       light most favorable to the Commonwealth as verdict winner,
       is insufficient to establish all elements of Crim[inal] Misch[ief]
       - Tamper W/Property - beyond a reasonable doubt, as to
       [Appellant].


       In [Docket Number 5731]:

       1. Whether the evidence introduced at trial and all reasonable
       inferences derived from the evidentiary record, viewed in the
       light most favorable to the Commonwealth as verdict winner,
       is insufficient to establish all elements of Theft By Unlaw[ful]

                                     -7-
J-S02009-22


        Taking - Movable Prop[erty] - beyond a reasonable doubt, as
        to [Appellant].

        2. Whether the evidence introduced at trial and all reasonable
        inferences derived from the evidentiary record, viewed in the
        light most favorable to the Commonwealth as verdict winner,
        is insufficient to establish all elements of Receiving Stolen
        Property beyond a reasonable doubt. The evidence offered by
        the Commonwealth failed to establish the ownership of the
        articles alleged to have been stolen.


        In [Docket Number 5732]:

        1. Whether the evidence introduced at trial and all reasonable
        inferences derived from the evidentiary record, viewed in the
        light most favorable to the Commonwealth as verdict winner,
        is insufficient to establish all elements of Theft By Unlaw[ful]
        Taking - Movable Prop[erty] - beyond a reasonable doubt, as
        to [Appellant].

        2. Whether the evidence introduced at trial and all reasonable
        inferences derived from the evidentiary record, viewed in the
        light most favorable to the Commonwealth as verdict winner,
        is insufficient to establish all elements of Receiving Stolen
        Property beyond a reasonable doubt. The evidence offered by
        the Commonwealth failed to establish the ownership of the
        articles alleged to have been stolen.

Appellant’s Brief at 6-8.

      Appellant has waived all of his claims on appeal, except for those

challenging the sufficiency of his receiving stolen property convictions. As we

have held:

        If Appellant wants to preserve a claim that the evidence was
        insufficient, then the 1925(b) statement needs to specify the
        element or elements upon which the evidence was
        insufficient. This Court can then analyze the element or
        elements on appeal. Where a 1925(b) statement does not
        specify the allegedly unproven elements, the sufficiency issue
        is waived on appeal.


                                     -8-
J-S02009-22



Commonwealth v. Tyack, 128 A.3d 254, 260 (Pa. Super. 2015) (quotation

marks, citations, and corrections omitted).

      With the exception of the claims challenging the sufficiency of his

receiving stolen property convictions, Appellant’s Rule 1925(b) statements

simply declared, in boilerplate fashion, that the evidence was insufficient to

support his various convictions. These boilerplate claims fail to “specify the

element or elements upon which the evidence was insufficient” to support

Appellant’s convictions and the claims are thus waived on appeal. See id.;

see also Trial Court Opinion, 7/26/21, at 5-8 (explaining that Appellant

waived the majority of his claims on appeal, as Appellant’s Rule 1925(b)

statement   “[f]ail[ed]   to   specifically   identify   which   elements   [were]

unsupported by the evidence”).

      Appellant did, however, preserve his sufficiency claims related to his

three receiving stolen property convictions.         See, e.g., Appellant’s Rule

1925(b) Statement at Docket Number 5730, 5/19/21 at 1-2 (claiming that the

evidence was insufficient to prove Appellant committed the crime of receiving

stolen property because the Commonwealth “failed to establish the ownership

of the articles alleged to have been stolen”). We review Appellant’s sufficiency

of the evidence challenges under the following standard:

        The standard we apply in reviewing the sufficiency of the
        evidence is whether viewing all the evidence admitted at trial
        in the light most favorable to the verdict winner, there is
        sufficient evidence to enable the fact-finder to find every
        element of the crime beyond a reasonable doubt. In applying
        the above test, we may not weigh the evidence and substitute


                                       -9-
J-S02009-22


        our judgment for [that of] the fact-finder. In addition, we
        note that the facts and circumstances established by the
        Commonwealth need not preclude every possibility of
        innocence. Any doubts regarding a defendant's guilt may be
        resolved by the fact-finder unless the evidence is so weak
        and inconclusive that as a matter of law no probability of fact
        may be drawn from the combined circumstances. The
        Commonwealth may sustain its burden of proving every
        element of the crime beyond a reasonable doubt by means
        of wholly circumstantial evidence. Moreover, in applying the
        above test, the entire record must be evaluated and all
        evidence actually received must be considered. Finally, the
        trier of fact while passing upon the credibility of witnesses
        and the weight of the evidence produced, is free to believe
        all, part or none of the evidence.

Commonwealth v. Callen, 198 A.3d 1149, 1167 (Pa. Super. 2018) (citations

and quotation marks omitted).

     Appellant was convicted of receiving stolen property at all three docket

numbers. Receiving stolen property is defined in the following manner:

        A person is guilty of theft if he intentionally receives, retains,
        or disposes of movable property of another knowing that it
        has been stolen, or believing that it has probably been stolen,
        unless the property is received, retained, or disposed with
        intent to restore it to the owner.

18 Pa.C.S.A. § 3925(a). The term “receiving” “means acquiring possession,

control or title, or lending on the security of the property.”      18 Pa.C.S.A.

§ 3925(b). Further, as this Court has summarized:

        The elements of receiving stolen property may be stated as:
        (1) intentionally acquiring possession, control or title,
        retaining, disposing, or lending on the security of movable
        property of another; (2) with knowledge or belief that it was
        probably stolen; and (3) intent to deprive permanently.

Commonwealth v. Nero, 58 A.3d 802, 807 (Pa. Super. 2012) (quotation

marks and citations omitted).

                                     - 10 -
J-S02009-22



      According to Appellant, the evidence was insufficient to support his

receiving stolen property convictions because the Commonwealth “failed to

establish the ownership of the articles alleged to have been stolen.”      See

Appellant’s Brief at 21. Appellant claims that, since the Commonwealth “failed

to establish the ownership of the articles,” the Commonwealth could not

“establish that the property was stolen.” See id. at 22. This claim fails. As

the trial court explained:

        Here, even in the absence of testimony from the
        complainants, the circumstantial evidence firmly establishes
        the complainants' "ownership" of the stolen items and
        Appellant's unlawful possession of the same. Each victim
        contacted the police and reported that various pieces of
        personal property had been stolen from their respective
        homes, including at least $1,000 in cash (A.J., 4200 Cottman
        Avenue); Costa Rican currency and gold jewelry with garnet
        stones (M.G., 2840 Cottman Avenue); and a Rolex watch with
        a blue face, designer watches, cufflinks, and other jewelry
        (M.L., Torresdale Avenue). Further, Officer Burgoon testified
        that after finding the stolen articles in Appellant's residence,
        the police returned the items "to the owners." Specifically,
        officers returned Costa Rican currency, garnet jewelry, and
        other items to M.G., the complainant at 2840 Cottman
        Avenue; and they returned the Rolex watch and other
        designer jewelry to M.L., the complainant on Torresdale
        Avenue. Although detectives did not recover the $1,000 of
        stolen cash or return it to the complainant under docket
        5730, the parties stipulated at trial that the complainant
        owned the money, she reported it as stolen, and she did not
        give anyone permission to take it.

        In sum, the victims kept the property in their private
        residences, reported it as stolen, and police returned the
        allegedly stolen items to the same individuals who reported
        the theft. Thus, it can be soundly inferred that (1) the victims
        owned the property in question, and (2) they did not give
        anyone, including Appellant, permission to take it.


                                    - 11 -
J-S02009-22



Trial Court Opinion, 7/26/21, at 10 (citations omitted).

      We agree with the trial court’s able summary and conclude that

Appellant’s sufficiency of the evidence claims thus fail.         See also

Commonwealth v. Cohan, 111 A.2d 182, 185 (Pa. Super. 1955) (“[t]hat the

property was stolen is an element of the crime which must be proven by the

Commonwealth. But the owner is not the only person who can establish it”).

      Judgment of sentence affirmed. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/8/2022




                                    - 12 -